Citation Nr: 1402096	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the thoracic spine.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to January 1990 and from December 1994 to December 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In April 2012, the Veteran testified that since he was last examined by VA in September 2008 he has missed a lot of work because of his back.  

As the Board determines that there is need to verify the current severity of the disabilities, reexaminations under 38 C.F.R. § 3.327 are warranted.

Accordingly, the case is REMANDED for the following action. 

1.  Afford the Veteran a VA examination to determine the current severity of the service-connected disabilities of the lumbar and thoracic segments of spine.  






The VA examiner is asked to describe:

a).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; or unfavorable ankylosis of the entire thoracolumbar spine; 
	
b).  Any objective neurological abnormalities; 
	
c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

The VA examiner is asked to address whether range of motion of the lumbar spine and thoracic spine are tested separately or whether the range of motion represents the thoracolumbar spine as a single component.

The Veteran's file must be available to the VA examiner for review.  

2.  On completion of the development, adjudicate the claims for increase.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


